DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2019 was filed on the filing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 10 are objected to because of the following informalities:
The recitation of “plural fans” (claim 6, line 2) is believed to be --a plurality of fans--.
The recitation of “the first storage” (claim 10, lines 4-5) is believed to be --first storage area--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
“means of measuring temperature of the first and second storage areas”→ a temperature sensor is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
“means of varying the distance between the first and second planks”→ the adjusting mechanisms 19-1 and 19-2 which are possible via motors is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
“first communication means”→ a temperature sensor included in a radio frequency identifier tag 31 is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
“second communication means”→ a communication line is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

“cooling device”→ a compressor, a condenser, an expansion valve and an evaporator are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
“managing device”→ management server 600 with a communication function is being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “can be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For examination purposes, the limitation following the phrase “can be” is being considered to be part of the invention.
The recitation of “…so that the path that directs the cooling air…” (claim 6, line 5) is unclear. The recitation renders the claim indefinite because it is unclear if the path from the recitation above, is the same path that provides the cool air as previously recited in the same claim in line 4. For examination purposes, the recitation has been considered as --…so that the path that provides the cooling air…--.
Claim 7 recites the limitation "the temperature measured" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been examined as --a temperature measured--.
The term “it” in claim 11 is a relative term which renders the claim indefinite. The term “it” is not defined by the claim, the specification does not provide a standard for Specifically, it is unclear as to what the recitation of “it” is referring to. For example, in claim 11, is “it” referring to both of the temperatures of the first and second storage areas? Or only the temperature of the second storage area? Further, in claim 3, a distance between the planks is based upon a variance in temperature of the second storage area from a desired temperature, therefore, is the desired temperature as recited in claim 11 the same as the desired temperature in claim 3?
The recitation of “cooling programs of a computer arranged perpendicular to the first and second planks” (claim 13, lines 6-8) is unclear. The recitation renders the claim indefinite because it is unclear how cooling programs are physically positioned perpendicular to the planks. According to Applicant’s disclosure, a control unit 18 is provided which acts as a signal line to control adjusting mechanisms 19-1 and 19-2 which allow the planks to ascent or descent. Therefore, for examination purposes the recitation has been considered as --a control unit arranged perpendicular to the first and second planks--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araquistain (US 4,951,479).
Regarding claim 1, Araquistain discloses a cooling container to keep insulated items cool (within storage container 18) by adjusting input and output of cool air inside the cooling container (in the instant case, the cooling container has the capability of adjusting input and output of air by means of a suitable vent 78), the cooling container comprising:  
a first storage area (48) configured to hold refrigerant used for keeping the insulated items cool (refer to col. 4, lines 65-67, wherein the first storage area 48 receives and supports the cryogenic material 16);
a second storage area (18) for holding the insulated items (area 18 is the main storage compartment);
a first plank (refer to wall member 46 from the left side as can be seen from Fig. 2) arranged parallel to the first storage area (refer to Fig. 2);
a second plank (refer to wall member 46 from the right side as can be seen from Fig. 2) arranged parallel to the first plank (refer to Fig. 3) and the second storage area (along the longitudinal direction); 


    PNG
    media_image1.png
    274
    757
    media_image1.png
    Greyscale

However, Araquistain teaches in col. 4, lines 27-33, wherein the panel 14 which contains and supports the first and second planks has the capability of being adjusted higher or lower than the horizontal plane by means of angle brackets 34 which are fastened by screws 35 into the side walls of the cooling container. By adjusting the panel 14 as explained above, the first and second planks are adjusted higher or lower than the horizontal plane.
One having ordinary skill in the art of refrigeration would recognize that by allowing the first and second planks to be adjusted higher or lower than the horizontal plane, it will provide the cooling container the capability  to receive insulated items with different heights to be stored within. 

For clarity, the recitation “to keep insulated items cool by adjusting input and output of cool air inside the cooling container” has been considered a recitation of intended use. It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In the instant case, the prior art of Araquistain meets all of the structural limitations, and is therefore capable of performing the claimed recitations set forth above.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA M VAZQUEZ/Examiner, Art Unit 3763